Citation Nr: 0703135	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-12 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
foot injury.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1980 to June 1982.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously denied the claims on appeal in a Board decision 
dated in July 2005.  The veteran then filed a timely appeal 
of this decision to the United States Court of Appeals for 
Veterans Claims (Court), and pursuant to a July 2006 Joint 
Motion for Remand, a July 2006 Order vacated the Board's 
decision, and remanded the matter for compliance with the 
instructions in the Joint Motion for Remand.  

For the reasons stated more fully below, the Board has 
determined that remand is now required in order to comply 
with the directives of the parties to the Joint Motion for 
Remand.


REMAND

In the Joint Motion for Remand, after noting relevant in-
service and post-service findings, diagnoses, and treatment, 
the parties agreed that remand was required for the Board to 
provide an adequate Reasons and Bases for its determination 
as to whether VA should have provided a medical examination 
or opinion as to the claims on appeal.  In this regard, the 
parties further concluded that based on recent Court 
precedent, the Board should have made a finding of whether 
the veteran's assertions that in-service symptoms continued 
to the present were credible for the purpose of determining 
whether a medical examination or opinion was necessary.  

Under the circumstances, it is determined that the case must 
be remanded  so that the veteran can be afforded an 
appropriate examination and etiological opinions with respect 
to all of the claims pursuant to 38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED to the regional office (RO) 
via the Appeals Management Center (AMC), in Washington, DC 
for the following action:

1.  The veteran should be furnished 
with an appropriate examination to 
determine the nature and etiology of 
any residuals of a left foot injury, 
right foot disorder, and right knee 
disorder.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
connection with the examination, and 
its receipt and review should be 
acknowledged by the VA examiner in the 
examination report.  Examination should 
include any studies that are deemed 
necessary for an accurate assessment, 
and the results of any study should be 
reviewed prior to completion of the 
report.  If it is determined that 
current disability exists in the 
specified joints, the examiner should 
state whether it is at least as likely 
as not that any residuals of a left 
foot injury, right foot disorder, and 
right knee disorder were initially 
manifested in service  or are otherwise 
related to active service or any event 
therein.

2.  After the completion of any 
additional development deemed appropriate 
in addition to that requested above, the 
issues of entitlement to service 
connection for residuals of a left foot 
injury, right foot disorder, and right 
knee disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



